PER CURIAM.
Appellant National Indemnity Company of the South (“NICO”) instituted the present appeal to obtain review of a final order which added it as a party defendant and judgment debtor to a judgment obtained by appellee Davis against appellees R.J. Hendley Christian Education Center, Inc., fik/a Greater Bethel Christian School (“school”), and Foriest Williams. NICO had been added to Davis’ judgment upon a finding in a related insurance coverage declaratory judgment case that NICO was the school’s insurer at the time of the subject accident between Davis, the school, and Williams. However, the final judgment stemming from that declaratory action was reversed and remanded for entry of judgment in NICO’s favor. Nat’l Indem. Co. of the S. v. Consol. Ins. Svcs., 778 So.2d 404 (Fla. 4th DCA), cause dismissed, No. SC01-1180, 791 So.2d 1096 (Fla. June 14, 2001). Given the fact that NICO was added to the tort judgment because the trial court deemed it the school’s insurer under section 627.4136(4), Florida Statutes, and the fact that this court has reversed that decision, we agree with the parties that the instant order on appeal should be summarily reversed as well.
REVERSED and REMANDED with instructions that the trial court enter judgment in favor of NICO.
POLEN, C.J., STEVENSON and HAZOURI, JJ., concur.